Case 1:19-cv-22842-DPG Document 33 Entered on FLSD Docket 12/03/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 19-CV-22842-DPG

  SUCESORES DE DON CARLOS
  NUÑEZ Y DOÑA PURA GALVEZ,
  INC., d/b/a BANCO NUÑEZ,

         Plaintiff,

  vs.

  SOCIÉTÉ GÉNÉRALE, S.A., d/b/a
  SG AMERICAS, INC.; THE BANK OF
  NOVA SCOTIA, d/b/a SCOTIA
  HOLDINGS (US) INC., a/k/a THE BANK
  OF NOVA SCOTIA, MIAMI AGENCY;
  THE NATIONAL BANK OF CANADA,
  d/b/a NATIONAL BANK OF CANADA
  FINANCIAL GROUP, INC.; and BANCO
  BILBAO VIZCAYA ARGENTARIA, S.A.,
  d/b/a BBVA, USA.,

        Defendants.
  _____________________________________/


                  NOTICE OF FILING REVISED PROPOSED SUMMONSES
         Pursuant to the Court’s November 13, 2019 Order [DE30], Plaintiff hereby gives notice

  of filing revised proposed Summonses upon Defendants The Bank of Nova Scotia, d/b/a Scotia

  Holdings (US) Inc., a/k/a The Bank of Nova Scotia, Miami Agency; The National Bank of

  Canada, d/b/a National Bank of Canada Financial Group, Inc.; and Banco Bilbao Vizcaya

  Argentaria, S.A., d/b/a BBVA, USA, attached hereto as Exhibits 1-3.
Case 1:19-cv-22842-DPG Document 33 Entered on FLSD Docket 12/03/2019 Page 2 of 2



        Dated: December 3, 2019.     Respectfully submitted,

                                     KOZYAK TROPIN & THROCKMORTON, LLP
                                     Counsel for Plaintiff
                                     2525 Ponce de Leon Blvd., 9th Floor
                                     Miami, Florida 33134
                                     Tel: (305) 372-1800
                                     Fax: (305) 372-3508

                                     By: /s/Javier A. Lopez, Esq.
                                            Javier A. Lopez, Esq.
                                            Florida Bar No. 16727
                                            jal@kttlaw.com
                                            Dwayne A. Robinson, Esq.
                                            Florida Bar No. 99976
                                            drobinson@kttlaw.com
                                            Stephanie M. Gomez, Esq.
                                            Florida Bar No. 112095
                                            sgomez@kttlaw.com
                                            Evan J. Stroman, Esq., CPA
                                            Florida Bar No. 118929
                                            estroman@kttlaw.com

                                     LAW OFFICES OF PAUL A. SACK, P.A.
                                     Counsel for Plaintiff
                                     1210 Washington Ave., Ste. 245
                                     Miami Beach, Florida 33139
                                     Tel: (305) 397-8077
                                     Fax: (305) 763-8057

                                     By: /s/ Paul A. Sack
                                             Paul A. Sack, Esq.
                                             Florida Bar No. 363103
                                             paul@paulsacklaw.com
                                             ps1619@bellsouth.net
                                             Brandon R. Deegan, Esq.
                                             Florida Bar No. 117368
                                             deegan@paulsacklaw.com




                                        2
